Case 2:18-cv-14371-RLR Document 28 Entered on FLSD Docket 05/09/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

   ELLEN BERMAN and DAYANA GUACH
   on behalf of themselves and all others
   similarly situated,                    CASE NO. 2:18-cv-14371
                                          ROSENBERG/MAYNARD
          Plaintiffs,

   v.

   GENERAL MOTORS LLC, a Delaware
   limited liability company,

            Defendant.



         DEFENDANT’S RESPONSE TO PLAINTIFF’S UNOPPOSED MOTION FOR
          PRELIMINARY APPROVAL OF THE PROPOSED CLASS SETTLEMENT

           On April 26, 2019, Plaintiff Ellen Berman (“Plaintiff”) filed “Plaintiff’s Unopposed

  Motion for Preliminary Approval of the Proposed Class Settlement, Preliminary Certification of

  Settlement Class, and Approval of Class Notice” (“Motion”) (DE 27).

           In response, and as indicated in the Motion, Defendant General Motors LLC (“GM”)

  consents to the Motion (DE 27) and to the terms of Plaintiff’s proposed preliminary approval order

  (DE 27-5). GM consents to the Motion for purposes of settlement only pursuant to Fed. R. Civ.

  P. 23(e) and the terms of the parties’ “Settlement Agreement and Release” (DE 27-1).

  Dated: May 9, 2019                           Respectfully submitted,

                                               /s/ Laurie M. Riley
                                               Laurie M. Riley, Esq., FL Bar No. 657751
                                               Jones Walker LLP
                                               201 South Biscayne Boulevard, Suite 2600
                                               Miami, FL 33131
                                               Telephone: 305-679-5728
                                               Facsimile: 305-679-5816
                                               E-mail: lriley@joneswalker.com



  {N3817023.1}                                    1
Case 2:18-cv-14371-RLR Document 28 Entered on FLSD Docket 05/09/2019 Page 2 of 2



                                              AND

                                              Thomas A. Casey, Jr.
                                              Admitted Pro Hac Vice
                                              Jones Walker LLP
                                              201 St. Charles Avenue, 49th Floor
                                              New Orleans, Louisiana 70170
                                              Telephone: (504) 582-8000
                                              Facsimile: (504) 582-8011
                                              E-mail: tcaseyjr@joneswalker.com

                                              Counsel for Defendant General Motors LLC

                                  CERTIFICATE OF SERVICE

           The undersigned hereby states a copy of the foregoing was served through the Court’s

  CM/ECF system on all parties of record on May 9, 2019.




                                              /s/ Laurie M. Riley
                                              Laurie M. Riley, Esq.
                                              Jones Walker LLP
                                              201 South Biscayne Boulevard, Suite 2600
                                              Miami, FL 33131
                                              Telephone: 305-679-5728
                                              Facsimile: 305-679-5818
                                              Email: lriley@joneswalker.com




  {N3817023.1}                                  2
